FILED
                            NOT FOR PUBLICATION                               SEP 04 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES MARK HINKLEY,                              No. 14-35602

               Plaintiff - Appellant,            D.C. No. 4:14-cv-05029-EFS

 v.
                                                 MEMORANDUM*
ROD SHUMATE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Washington state prisoner James Mark Hinkley appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment claims relating to the conditions of his confinement. We review de

novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on any

ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm in part, vacate in part, and remand.

      Dismissal of Hinkley’s inadequate bedding claim was proper as to

defendants Warner, Franks, Sinclair, and Knight because Hinkley failed to allege

facts sufficient to show that these defendants knew that the prison’s single-mat

policy presented an excessive risk of harm to Hinkley’s health and disregarded that

risk. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official

cannot be found liable under the Eighth Amendment . . . unless the official knows

of and disregards an excessive risk to inmate health or safety[.]”); see also Starr v.

Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983

only if he is personally involved in the constitutional deprivation or there is a

“sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)); Leer v.

Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (the causation analysis under § 1983 is

“individualized and focus[es] on the duties and responsibilities of each individual

defendant whose acts or omissions are alleged to have caused a constitutional

deprivation”).


                                           2                                        14-35602
      However, dismissal of Hinkley’s inadequate bedding claim as to defendant

Shumate was premature because Hinkley alleged that Shumate failed to respond to

his request for an additional mat. These allegations, liberally construed, were

“sufficient to warrant ordering [Shumate] to file an answer.” Wilhelm v. Rotman,

680 F.3d 1113, 1116 (9th Cir. 2012). Accordingly, we vacate the judgment and

remand for further proceedings on this claim only.

      The district court properly dismissed Hinkley’s bathroom break and

hygiene/sanitation claims because Hinkley failed to allege facts sufficient to show

that these policies deprived him of basic necessities of life and that defendants

knew of and disregarded an excessive risk of harm to his health. See Farmer, 511

U.S. at 837; Anderson v. County of Kern, 45 F.3d 1310, 1314-15 (9th Cir. 1995)

(subjection of a prisoner to lack of sanitation that is severe or prolonged can

constitute an Eighth Amendment violation); see also Starr, 652 F.3d at 1207.

      Hinkley’s contempt motion, cross-noticed in Appeal Nos. 14-35602 and 14-

35603 and filed on January 2, 2015, is denied.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                      14-35602